JUDGMENT
Appellant was convicted of robbery committed as a result of an assault by force of arms to rob the cash register of a restaurant located in the Sabana Seca Ward of Toa Baja.
The only error assigned in this appeal is that appellant’s guilt was not established beyond a reasonable doubt. The assignment rests on the appellant’s identification.
The evidence for the prosecution reveals beyond a reasonable doubt that the assault was committed by two persons, and that a robbery of money was committed. The employee in charge of the cash register testified that the person who opened it was tall and fat, but he could not identify his face. It appears from the record that appellant was wearing a mask. A second witness identified appellant as the person who took the money out of the cash register. He described before the jury the manner in which he was wearing the *25mask, and which of his features, however, were visible. He described his hair, eyebrows, and hands; he said that the region of the eyes and nose were visible, the eyebrows were very bushy and the hair was straightened and greasy. Immediately after the events, he identified appellant from a group of photographs which the police showed to him. Although submitted to a vigorous cross-examination, the witness stated over and over again without hesitancy before the jury that appellant was the person who had committed the robbery.
Defendant did not present any evidence. The trial court had refused before, as a matter of law, to decree his acquittal on the grounds of the insufficiency of the evidence. The court believed that there was enough evidence for the jury to deliberate. It assumed this same position subsequently in deciding a motion for new trial. The jury found him guilty of the crime charged. Appeal has been taken from the judgment as well as from these pronouncements denying acquittal and new trial.
As a matter of law, the decision of the trial court refusing to order the jury to acquit appellant because of the insufficiency of the evidence was correct, and the denial to grant a new trial on the same grounds was also correct. The evidence for the prosecution, undisputed by any other, gave grounds for placing the case under the consideration and deliberation of the jury. This being so, there only remains in this case the weighing, credibility, weight, and evaluation by the jury of the evidence for the prosecution. It is not our duty to substitute the jury in that function. In addition to the information which we have from the transcript of the oral evidence alone, the jury also had the benefit of seeing defendant, observing his reactions, appraising the witness, his manner of testifying, comparing, looking at defendant, how correct or not his identification could be. No evidence for the defense was presented, which would tend to contradict *26the testimony heard and observed. It is the doubts of the jury which must be overcome as to the degree and extent in which an identification of appellant was produced. The jury was duly charged on the particular, the reasonable doubt, and thus charged, it put an end to its doubts and returned a verdict. There are no grounds for disturbing the same on appeal.
The judgment rendered by the Superior Court, Bayamón Part, on September 29, 1964, which convicted appellant of the crime of robbery, is affirmed.
It was so ordered and decreed by the Court as witnesses the signature of the Chief Justice, who did not participate herein.
Mr. Justice Pérez Pimentel and Mr. Justice Ramirez Bages dissented in a separate opinion.
(s) Luis Negrón Fernández Chief Justice
I attest:
(s) Joaquín Berríos

Clerk

—0—